--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT
 

--------------------------------------------------------------------------------

 
Pursuant to the Securities Purchase Agreement, dated as of March 25, 2014, by
and among 4Licensing Corporation (the “Company”), Prescott Group Aggressive
Small Cap Masterfund, GP (“Prescott”) and the other parties thereto, the Company
issued Prescott a promissory note (the “Note”) in the principal amount of
$1,500,000.  In accordance with the terms of the Note, the Note (i) currently
matures on March 25, 2016 (the “Maturity Date”) and (ii) requires that, in the
event the Company elects to prepay the Note in whole at any time prior to the
Maturity Date, the Company may do so for 125% of the entire outstanding
principal balance of the Note, plus any and all unpaid accrued interest thereon
to, but excluding, the date of such prepayment (the “Prepayment Penalty”). In
accordance with Section 6.2 of the Note, Prescott hereby irrevocably agrees, for
good and valuable consideration provided for in the Security Agreement in the
form attached hereto as Exhibit A, that the terms of the Note shall be hereby
amended such that (i) the Maturity Date shall be changed to December 31, 2016
and (ii) there will be no Prepayment Penalty in the event the Company elects to
prepay the Note prior to the Maturity Date.  This amendment shall be effective
as of the date of the undersigned’s signature hereto.
 
This amendment shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of laws provisions.


(Signature page follows.)
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this amendment as of the date set forth below.
 

 

PRESCOTT GROUP AGGRESSIVE
SMALL CAP MASTERFUND, GP
           
By:
/s/ Phil Frohlich
   
 
Name  Phil Frohlich
     
Title:    Founder/Manager
     
Dated:  October 23, 2015
 

 

--------------------------------------------------------------------------------

Exhibit A


SECURITY AGREEMENT


WHEREAS, pursuant to the Securities Purchase Agreement, dated as of March 25,
2014 (the “Purchase Agreement”), by and among 4Licensing Corporation (“4LC”),
Prescott Group Aggressive Small Cap Masterfund, GP (“Prescott”) and the other
parties thereto, the Company issued Prescott a promissory note (the “Note”) in
the principal amount of $1,500,000 with a maturity date of March 25, 2016;


WHEREAS, pursuant to the Purchase Agreement, the Guarantors (as defined below)
unconditionally guaranteed, jointly and severally, to pay in full when due,
whether at maturity or otherwise, the principal of, and interest on, the Note;


WHEREAS, Prescott has agreed to change the maturity date of the Note to December
31, 2016; and


WHEREAS, Prescott has agreed to amend Section 1.3 of the Note to permit 4LC to
elect to prepay the Note in whole prior to the Maturity Date without being
subject to a prepayment penalty.


NOW, THEREFORE, as good and valuable consideration for Prescott’s consent to
amend the Note to (i) change its maturity date to December 31, 2016 and (ii)
permit 4LC to voluntarily prepay the Note in whole at any time prior to such
maturity date at 100% of the entire outstanding principal balance of the Note,
plus any unpaid accrued interest thereon to, but excluding, the date of such
prepayment, 4LC and its direct and indirect subsidiaries, 4Kids Digital Games,
Inc., 4Kids Entertainment Home Video, Inc., 4Kids Entertainment Licensing, Inc.,
4Kids Entertainment Music, Inc.,  4Kids Productions, Inc., 4Kids Websites, Inc.,
4LC Sports & Entertainment, Inc., 4LC Technology, Inc., 4Sight Licensing
Solutions, Inc., Leisure Concepts International, Inc., The Summit Media Group,
Inc. and World Martial Arts Productions, Inc. (collectively the “Guarantors”
and, together with 4LC, the “Company”), as security for the Note, hereby sell,
assign, convey, mortgage, pledge, hypothecate and transfer to Prescott a
security interest in, to and under of the following of the Company, whether now
owned or hereafter acquired:  all accounts, chattel paper, deposit accounts,
documents, equipment, fixtures, general intangibles, goods, instruments,
inventory, investment property, letter-of-credit rights, money, all other items,
kinds and types of personal property, tangible or intangible, of whatever
nature, whether similar or dissimilar to any or all of the foregoing, and
regardless of whether the creation or perfection or effect of perfection or
nonperfection of a security interest therein is governed by the Uniform
Commercial Code of any particular jurisdiction or by any other applicable
treaty, convention, statute, law or regulation of any applicable jurisdiction,
and all products and proceeds of the foregoing (collectively, the “Collateral”);
provided, however, that the term Collateral shall not include any equity
interests in Pinwrest Development Group, LLC or capital stock of 4LC Technology,
Inc. or any successor thereto.
 

--------------------------------------------------------------------------------

Terms used in the definition of Collateral and not otherwise defined herein
shall have the meanings provided in the Uniform Commercial Code as from time to
time in effect in the State of New York.  This agreement constitutes a “security
agreement” within the meaning of the Uniform Commercial Code.


Upon the occurrence and during the continuance of an Event of Default (as
defined in the Note), Prescott shall have, in addition to any other remedies it
may have, all the rights and remedies afforded by the Uniform Commercial Code or
afforded by other applicable law, and Prescott shall be entitled to at any time
or from time to time to sell, assign and deliver, or grant options to purchase,
all or any part of the Collateral, or any interest therein, at any public or
private sale, without demand of performance, advertisement or notice of
intention to sell or of the time or place of sale or adjournment thereof or to
redeem or otherwise (all of which are hereby waived by the Company), for cash,
on credit or for other property, for immediate or future delivery without any
assumption of credit risk, and for such price or prices and on such terms as
Prescott in its absolute discretion may determine, provided that at least 10
days’ notice of the time and place of any such sale shall be given to the
Company, which notice the Company agrees is commercially reasonable; each
purchaser at any such sale shall hold the property so sold absolutely free from
any claim or right on the part of the Company, and the Company hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, all rights, if any, of marshalling the Collateral, and all rights, if
any, of stay and/or appraisal which it now has or may at any time in the future
have under rule of law or statute now existing or hereafter enacted; at any such
sale, unless prohibited by applicable law, Prescott may bid for and purchase (by
bidding in obligations or otherwise) all or any part of the Collateral so sold
free from any such right or equity of redemption; and Prescott shall not be
liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall it be under any obligation to take any
action whatsoever with regard thereto.


The Company hereby authorizes Prescott to, at the Company’s expense, file and
refile under the Uniform Commercial Code such financing statements, continuation
statements and other documents in such offices as Prescott may deem  necessary
or appropriate (including, without limitation, financing statements describing
the Collateral as “all assets” or “all personal property” or words of similar
import) and wherever required or permitted by law in order to perfect and
preserve Prescott’s security interest in the Collateral hereunder and hereby
authorizes Prescott to file financing statements and amendments thereto relative
to all or any part of the Collateral without the signature of Prescott where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to Prescott such additional conveyances, assignments, agreements and
instruments as Prescott may require or deem advisable to carry into effect the
purposes of this agreement or to further assure and confirm unto Prescott its
rights, powers and remedies hereunder.


As of the date hereof, the Company represents and warrants that it has good
title of the Collateral material and necessary to the conduct of its businesses
and the Collateral is and shall continue to be free of all liens or other
encumbrances, in each case, securing indebtedness for borrowed money, except
that the Company has also granted a security interest in the Collateral to the
Leslie G. Rudd Living Trust pursuant to the Senior Secured Promissory Note,
dated July 8, 2015, issued by the Company to such holder (the “Rudd Note”).  The
Company has full power and authority to grant to Prescott a security interest in
the Collateral.
 

--------------------------------------------------------------------------------

The Company shall maintain all material property necessary for the conduct of
its businesses in good repair, ordinary wear and tear excepted.  The Company
shall, in its reasonable business judgment, defend the Collateral against any
unlawful adverse claims and demands.  The Company shall keep, in all material
respects and consistent with past practice, accurate books and records related
to such Collateral.  The Company will promptly notify Prescott in writing of any
event that materially and adversely affects the value of the Collateral or the
rights and remedies of Prescott in relation thereto.  The Company will maintain
and keep in force insurance covering the Collateral, to the extent that any
Collateral is of a type which can be so insured, consistent with past practice.


The Company shall not sell or otherwise transfer the Collateral, whether now
owned or hereafter acquired, without the prior written consent of Prescott;
provided, however, that such consent shall not be required (a) in connection
with the sale or other transfer of Collateral in the ordinary course of business
or (b) any other sale or transfer so long as (i) no Event of Default (as defined
in the Note) under the Note has occurred and is continuing at the time of such
sale or transfer, (ii) such sale or transfer is for $50,000 or less and (iii)
the net proceeds from such sale or transfer are used to acquire assets that are
Collateral.  Additionally, without the prior written consent of Prescott, the
Company shall not incur any lien other than a Permitted Lien.


For purposes hereof, “Permitted Lien” means the individual and collective
reference to the following: (a) any liens existing on the date hereof or arising
under this agreement and any replacement liens that do not encumber any
additional Collateral, (b) liens for taxes, assessments and other governmental
charges or levies, (c) liens which were or are incurred in the ordinary course
of the Company’s business, including, without limitation, the Company’s
operations, insurance related thereto and existing and future compensation,
reimbursement, insurance and other obligations to employees, officers and
directors of the Company, and the leasing or subleasing and licensing and
sublicensing of any assets (tangible or intangible), (d) liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under the Note, (e) liens on all property existing at the time of
acquisition thereof, provided that such liens were not created in connection
with, or in contemplation of, such acquisition, (f) liens incurred by operation
of law, including, without limitation, statutory and common law liens, (g) liens
incurred in connection with the Rudd Note, and any refinancings thereof, and (h)
liens arising from any partnership, limited liability company or joint venture
arrangements, including, without limitation, the Operating Agreement of
Pinwrest, as amended from time to time.


No waiver by Prescott of any right or remedy under this agreement shall be
effective unless in a writing signed by Prescott.  Neither the failure nor any
delay in exercising any right, power or privilege under this agreement will
operate as a waiver of such right, power or privilege and no single or partial
exercise of any such right, power or privilege by Prescott will preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege.  To the maximum extent permitted by
applicable law, (a) no claim or right of Prescott arising out of this agreement
may be discharged by Prescott, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing, signed by Prescott; (b) no waiver that
may be given by Prescott will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on the Company will be deemed
to be a waiver of any obligation of the Company or of the right of Prescott to
take further action without notice or demand as provided in this agreement or
the Note.  The Company hereby waives presentment, demand, protest and notice of
dishonor, protest, diligence, filing suit, nonpayment and all other notice.  The
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies which any party may otherwise have at law or in equity. No
party hereto shall assign its rights and obligations hereunder without the
consent of the other party.
 

--------------------------------------------------------------------------------

This agreement shall be binding upon the Company and its successors and
permitted assigns.


This agreement will be governed by the laws of the State of New York without
regard to conflicts of laws principles.


This agreement shall continue in effect until the repayment of the Note (such
date, the “Termination Date”). If any property of the Company is sold or
otherwise disposed of or otherwise does not secure the Rudd Note (each a
“Release Transaction”), at the request of the Company, such property shall
automatically be released from the security interest created hereunder
concurrently with the consummation of such Release Transaction. Upon such
release or on or after the Termination Date, Prescott will, at the reasonable
request of the Company, promptly execute and deliver such releases to evidence
the foregoing.


(Signature page follows.)
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized representative to
execute this agreement on the date below.


 
4LICENSING CORPORATION
 
4Kids Digital Games, Inc.
 
4Kids Entertainment Home Video, Inc.
 
4Kids Entertainment Licensing, Inc.
 
4Kids Entertainment Music, Inc.,
 
4Kids Productions, Inc.
 
4Kids Websites, Inc.
 
4LC Sports & Entertainment, Inc.
 
4LC Technology, Inc.
 
4Sight Licensing Solutions, Inc.
 
Leisure Concepts International, Inc.
 
The Summit Media Group, Inc.
 
World Martial Arts Productions, Inc.

 
 
By:
/s/ Bruce R. Foster
 
 
Name: Bruce R. Foster
 
 
Title: Chief Executive Officer
Date:  October 22, 2015




--------------------------------------------------------------------------------